PHIPPS, Chief Judge,
concurring in part and dissenting in part. I concur in Divisions 1 and 2 of the majority opinion. I respectfully dissent from Divisions 3, 4, and 5.
1. With regard to Division 3, I do not agree that the evidence showed that Kelley committed a fraud upon Cooper. “The elements of a fraud action are an intentional false representation by the defendant designed to induce the plaintiff to act or refrain from acting, upon which the plaintiff justifiably relies, resulting in damage to the plaintiff.”6
Although “[fjraud may be proved by slight circumstances, and whether a misrepresentation is fraudulent and intended to deceive is generally a [fact finder’s] question,”7 there must be evidence of “more than a promise regarding future action, which is not actionable.”8
However, an exception to this rule exists where a promise as to future events is made with a present intent not to perform or where the promisor knows that the future event will not take place. Fraudulent intent at the time of contracting can be inferred based on subsequent conduct of the defendant that is unusual, suspicious, or inconsistent with what would be expected from a contracting party who had been acting in good faith.9
Kelley argues that “[t]here was no evidence presented that [he] promised to marry [Cooper] knowing that they would never marry.” “On appeal from the entry of judgment in a bench trial, the evidence must be viewed in the light most favorable to the trial court’s findings of fact.”10 The fact that Kelley had an affair that began before he first proposed marriage in 2004 and that continued after Cooper accepted the proposal could not have shown that Kelley never intended to marry Cooper, as the majority opinion states. According to Cooper (whose testimony the trial court obviously credited over Kelley’s), Kelley ended that affair after Cooper confronted him about it, Cooper agreed to stay with Kelley despite the indiscretions, and the two resumed their relationship and talks of marriage. Cooper testified *152that Kelley later commenced an affair with a different person, which affair eventually led to Cooper and Kelley’s breakup.
The majority opinion states that the following also showed that Kelley did not intend to marry Cooper at the time he proposed marriage: (1) Kelley’s testimony that it was “possible” that he had had an affair with the same woman within three months before and after the proposal; (2) Kelley’s testimony that he and Cooper did not discuss marriage much; (3) Kelley’s testimony that he never initiated the concept of marriage with Cooper, other than having given her a ring; (4) Kelley’s testimony that he did not ask Cooper to marry him when he gave her the ring; and (5) Kelley’s testimony as to the reason he had given Cooper a “card that said ‘What is a wife.’ ” The majority opinion states that Kelley’s testimony “juxtaposed with Cooper’s testimony about the proposal and her acceptance, can be construed as an admission that Kelley never intended to marry Cooper.” This “some evidence,” which the majority opinion states showed that at the time Kelley proposed marriage he did not intend to marry Cooper, is the same evidence, however, with regard to which the trial court obviously disbelieved Kelley’s testimony in ruling in Cooper’s favor on her breach of promise to marry claim. “Georgia law has long held that the trier of fact may believe or disbelieve all or any part of the testimony of any witness.”11 But Cooper has not cited any authority holding that a trier of fact may both believe and disbelieve the same testimony of a witness. In my view, Kelley’s testimony merely demonstrated the conflict in the evidence at trial as to whether he had actually proposed marriage to Cooper.
The pertinent evidence did not show that Kelley acted unusual, suspicious, or inconsistent with what would be expected from a contracting party who had been acting in good faith. Cooper testified that after Kelley had proposed marriage, she and Kelley had “talked about several dates” upon which to get married, but that when the dates would come about, “[w]e either didn’t have the money to have the reception that we wanted or we really wanted to get married in Vegas and my dad only took us to Vegas once a year in May, so we would always push it back.” Cooper testified that in 2010, she and Kelley had gone on a “romantic” vacation to Daytona Beach. Cooper testified that Kelley “never indicated that he wanted to be with [the lady with whom he had had the second affair] until April of 2011,” when, according to Cooper, he demanded that she move out of the house. The evidence did not show that Kelley lacked the intent to *153perform at the time he proposed to Cooper.12 Notably, Cooper admitted that there was a time after the proposal when she too had a “relationship” with someone else. A finding of fraud cannot be sustained upon these facts, and, in my view, Kelley is entitled to a new trial on that claim.13
2. With regard to Division 4,1 agree with Kelley’s assertion that damages pursuant to OCGA § 51-12-614 were not authorized in this case.
[D]amages for injury to peace, happiness and feelings (“vindictive” damages; OCGA § 51-12-6) can be recovered only where “the entire injury is to the peace, feelings or happiness (and) there is no injury to the person or purse . . . the tort being of such a nature as to give rise to mental pain and suffering only. . . .” [T]he code language referring to a tort where “the entire injury” is to peace, happiness and feelings includes a situation where the entire injury claimed is to peace, happiness and feelings, although there may have been other more insignificant injuries in the case.15
Considering only the new claims Cooper asserted in her amended petition, Cooper asserted against Kelley claims for implied/constructive trust (for an equitable partition of real and personal property),16 unjust enrichment, fraud, and the common law contract action of breach of promise to marry.17 As to the fraud claim, Cooper specifically alleged in her amended complaint that she was “entitled to damages for [Kelley’s] fraud in an amount to be determined by the enlightened conscience of the tier [sic] of fact.” Recovery under OCGA § 51-12-6 has been allowed for breach of promise to marry,18 *154and where the sole cause of action was for “fraudulent misrepresentation.”19 And as the majority opinion recognizes, “[ijnjury to reputation is a personal injury, and a personal injury can be recovered in a fraud action.”
As to the fraud claim, Cooper alleged in her amended complaint that Kelley “enticed [her] to convey upon [him] benefits based on [his] promise to marry [her].” With regard to the unjust enrichment claim, Cooper alleged that she was “entitled to damages and/or compensation for the benefits that she conferred upon [Kelley] in reliance of [his] promise to marry [her].” As to “benefits,” Cooper testified that she and Kelley agreed that she would pay household utility and grocery bills, and Kelley would ‘buy stocks for us for our future and to pay the mortgage.” Cooper also testified that, at Kelley’s suggestion, she quit her job, stayed home, and took care of the children, “instead of them going to day care,” but that she maintained employment (babysitting or cleaning houses) to “pay her share of the bills.”
Here, it is clear that the entire injury claimed was not to the peace, happiness and feelings, but was also to the person or purse, and Kelley correctly asserts that OCGA § 51-12-6 was not the “proper measure of damages for a fraud claim,” in this case. The trial court entered a single award of damages for both the fraud and contract claims, and it cannot be determined from the record the amounts awarded for each claim. Because, in my opinion, a finding of fraud could not be sustained, and Kelley is entitled to a new trial on that claim, the issue of damages should likewise be submitted to the trier of fact in a new trial.
3. As to Division 5,1 do not agree that a basis existed for the trial court’s award of attorney fees pursuant to OCGA § 13-6-11. In issuing an award of attorney fees, the trial court found that “[Kelley] has acted in bad faith and has been stubbornly litigious in regards to his promise to marry [Cooper].”20 Regarding OCGA § 13-6-11,
[b]ad faith is bad faith arising out of the transaction upon which the complaint is based and refers to a time prior to the institution of action. It generally refers to bad faith in entering into the contract or bad faith during the course of dealings with the plaintiff. ... If there is any reasonable ground to contest the claim, there is no bad faith and it would be error for the court to permit the jury to return a verdict for *155penalties and attorney fees. A judgment would not be authorized if the [defendant] had reasonable and probable cause for making a defense to the claim. .. . “[Stubborn litigiousness,” and “causing the plaintiff unnecessary trouble and expense” refer to a defendant’s forcing of the plaintiff to sue where no “bona fide controversy’ exists. The Supreme Court has described this on a number of occasions as a “wanton or excessive indulgence in litigation.”21
Cooper initiated suit against Kelley on March 7, 2011, initially alleging claims to establish paternity, child support, and for equitable partition of real and personal property. On March 31, 2011, Kelley answered, admitting paternity and that the child who was the subject of the paternity/support claims was entitled to his support. Kelley denied the allegation that Cooper was entitled to an equitable partition of real or personal property the parties purportedly had acquired jointly during the relationship. Kelley also counterclaimed for custody of the child. The record reflects that the parties submitted to mediation on June 8, 2011, and resolved all issues other than those concerning the partition of real property. On August 2, 2011, the trial court entered an order reflecting the parties’ agreement.
On August 10, 2011, Cooper amended her complaint. She reasserted the claims that she had initially asserted, which had already been resolved by order of the court; however, she asserted new claims for implied/constructive trust (requesting an equitable partition of the residence the parties shared), breach of contract for alleged breach of “contract to marry,” unjust enrichment (for alleged benefits she conferred upon Kelley in reliance on his promise to marry her), fraud (for allegedly intentionally deceiving her for the purpose of receiving benefits from her for which he had no intention of compensating her), and attorney fees. On September 13,2011, Kelley asserted various defenses, and denied the allegations supporting the new claims. The record shows no further action in the case, until the bench trial was held on November 1, 2012.
The evidence at trial was conflicting as to whether Kelley had actually proposed marriage to Cooper, as to whether Kelley had broken off the relationship by asking Cooper to leave the house, and as to whether Cooper had contributed financially to the household expenses. And as stated above, the evidence showed that both parties had relationships with other people during the relevant time period. *156Moreover, Cooper admitted that Kelley had paid about $10,000 for the ring that Kelley had given her, and that she still possessed the ring at the time of trial. I would hold, therefore, that as a matter of law, a bona fide dispute existed as to Cooper’s new claims, and Kelley had reasonable defenses to the allegations.22 Moreover, as it was Cooper who amended her complaint after all but one of her claims had been disposed of from her initial complaint, and Kelley had done nothing more than raise defenses and deny the new allegations, Kelley has displayed no wanton or excessive indulgence in litigation. Thus, in my view, the trial court erred in entering an award of attorney fees, and that award should be stricken.23
Decided November 22, 2013.
McKee & Mitchell, Sammie M. Mitchell, for appellant.
James W. Clifton, for appellee.
Therefore, I would affirm the trial court as set forth in Divisions 1 and 2 of the majority opinion, but I would reverse the trial court as set forth in this dissent.
I am authorized to state that Presiding Judge Ellington joins in this dissent.

 Zieve v. Hairston, 266 Ga. App. 753, 758 (2) (598 SE2d 25) (2004) (citation and punctuation omitted) (physical precedent only).


 JTH Tax, Inc. v. Flowers, 302 Ga. App. 719, 726 (2) (b) (691 SE2d 637) (2010).


 Mallen v. Mallen, 280 Ga. 43, 45 (1) (a) (622 SE2d 812) (2005) (recognizing that actionable fraud cannot be predicated upon promises to perform some act in the future or on a mere failure to perform promises made) (citation omitted).


 JTH Tax, Inc., supra at 725 (2) (b) (citations and punctuation omitted).


 Realty Lenders v. Levine, 286 Ga. App. 326-327 (649 SE2d 333) (2007) (citation omitted).


 River WalkFarm v. First Citizens Bank & Trust Co., 321 Ga. App. 173, 177 (4) (741 SE2d 165) (2013).


 See generally Equifax, Inc. v. 1600Peachtree, L.L.C., 268 Ga. App. 186, 195 (601 SE2d 519) (2004).


 SeeAldworth Co. v. England, 281 Ga. 197,199 (2) (637 SE2d 198) (2006) (OCGA § 5-6-36 (a) permits “a party to obtain only a new trial on appeal if she prevails on a claim that the evidence was insufficient to sustain the verdict, but failed to move for a directed verdict on that ground at trial.”).


 OCGA § 51-12-6, pertinently provides, “In a tort action in which the entire injury is to the peace, happiness, or feelings of the plaintiff, no measure of damages can be prescribed except the enlightened consciences of impartial jurors.”


 Mallard v. Jenkins, 186 Ga. App. 167, 168 (1) (366 SE2d 775) (1988) (citations and punctuation omitted; emphasis in original and supplied).


 Cooper abandoned this claim at trial.


 Phillips v. Blankenship, 251 Ga. App. 235, 236 (1) (554 SE2d 231) (2001) (“Breach of promise to marry is a common law contract action”) (citation and punctuation omitted).


 Williamson v. Weeks, 142 Ga. App. 149 (235 SE2d 587) (1977).


 Mallard, supra.


 Derrickson v. Kristal, 148 Ga. App. 320, 321(3)(251 SE2d 170)(1978)(“[OCGA § 13-6-11], as interpreted, permits the trial judge when sitting as the trier of fact to make an award of litigation expenses.”) (citation omitted).


 Jeff Goolsby Homes Corp. v. Smith, 168 Ga. App. 218, 221 (2) (308 SE2d 564) (1983) (citations and punctuation omitted).


 Ken-Mar Constr. Co. v. Bowen, 245 Ga. 676, 677 (266 SE2d 796) (1980) (At the appellate level, “ ‘[t]he proper rule is that the judgment [for attorney fees pursuant to OCGA § 13-6-11, on the ground of bad faith] should be affirmed if there is any evidence to support it unless it can be said as a matter of law that there was a reasonable defense.’ ”) (citation and punctuation omitted); Myers v. Myers, 195 Ga. App. 529, 532 (7) (394 SE2d 374) (1990) (physical precedent only) (“Recovery of attorney fees for stubborn litigiousness is not authorized where there is a ‘bona fide controversy.’ ”) (citation, punctuation and emphasis omitted); Jeff Goolsby Homes Corp., supra at 222 (2) (holding that a bona fide dispute existed and that defendants had, as a matter of law, a reasonable defense to plaintiffs’ claims; thus, “attorney fees therefore must be stricken from the judgment and award.”).


 See Ken-Mar Constr. Co., supra; Jeff Goolsby Homes Corp., supra.